GREMILLION, Judge.
| jThis matter involves the same parties and the same accident as that in docket number 11-198, Jackie R. Gonzales v. Shelter Mutual Insurance Company. Counsel for the Gonzaleses filed an unopposed motion to consolidate in which he verified that the suits were identical and the later matter was filed under the impression that the earlier suit had not been filed.
Therefore, for the reasons set forth in Gonzales v. Shelter Mutual Insurance Company, 11-198 (La.App. 3 Cir. 10/5/11), 76 So.3d 144, the judgement of the trial court is affirmed, and all costs of this appeal are taxed to appellants, Jackie R. Gonzales and Ruby Gonzales.
AFFIRMED.